          Case 1:21-cr-00161-CM Document 40-1                       Filed 05/17/21 Page 1 of 2
                                                                           ..
                                                                           ~ -
                                                                           ~,,   USDC SONY
                                                                           ~

UNITED STATES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY FU.,ED
                                                   -   -   -    X
                                                                                 DOC#: .           I\ .
UNITED STATES OF AMERICA                                                         DATE Fll,ED:    51 l~    ~;),I
                                                                          ORDER
              -    V .   -

                                                                           ( S 1) 2 1 Cr . 161    (CM)
DARWIN HIERRO - CLASE ,

                             Defendant .

                                  -    -   -   -   -   -   -    X


      WHEREAS ,          DARWIN       HIERRO - CLASE ,              the   defendant ,     intends        to

change his not guilty plea to guilty pursuant to a plea agreement

dated April 6 , 2021 ;

      WHEREAS ,          the   Honorable           Colleen           McMahon      has   referred     the

change of the defendant ' s plea hearing to magistrate court ;

      WHEREAS ,          the   CARES       Act     and         findings    made    by   the     Judicial

Conference of the United States and Judge Colleen McMahon of the

Southern District of New York allow for guilty pleas to be taken

by phone or video , subject to certain findings made by the District

Judge ;

      WHEREAS , all proceedings in magistrate court are taking place

remotely ,        either by telephone or by videoconference ,                              because of

the ongoing COVID - 19 pandemic ;

      WHEREAS ,          the defendant was arrested in connection with this

matter on July 14 , 2020 ; and

      WHEREAS ,          the defendant wishes to accept responsibility and

enter a plea of guilty ;
                                                                                        111111

          Case 1:21-cr-00161-CM   Document 40-1 Filed 05/17/21      Page 2 of 2




     THE      COURT   HEREBY      FINDS    that   because     the    defendant    has

consented to proceeding remotely , and for the reasons set forth in

the parties '     application dated May 1 7 ,        2021 ,   the plea cannot be

further delayed without serious harm to the interests of justice .

      SO ORDERED .

Dated :     New York , New York
            May /9 , 2021


                                          THE HONORABLE COLLEEN MCMAHON
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK




                                            2
